Title: From Thomas Jefferson to William Short, 3 October 1801
From: Jefferson, Thomas
To: Short, William


Dear Sir
Washington Oct. 3. 1801.
Since my letter of Mar. 17. by mr Dawson I have recieved your favors of Apr. 19. & June 9. the vouchers accompanying the last I yesterday deposited in the Secretary of state’s office, sealed as they came, and desired a reciept to be made out & sent to me. whenever a settlement of your accounts shall take place, I will take care that the explanations of your last & other letters shall be given. with respect to the article furnished mr J. Cutting, your only resource is in the public responsibility, he being compleatly bankrupt in reputation & property. the last I heard of him was that he was in jail in the West Indies. E.R. has still got the trial of his suit postponed, till which trial no further part of the 9. M. D. can be touched. But the sum of 8. M. D. was invested by our predecessors in 8. pr. cent stock in the name of one of their officers, which is held in trust to he delivered you on the event of the suit. in the mean time the government has recieved what monies Pendleton & Lyon were ready to pay for E.R. on his order in your favor, which I transferred to the government immediately on their purchasing the stock. with respect to the investiture of your monies, as they come in, mr Barnes will keep you informed. whenever they amount to a respectable sum he invests them.
I trusted to mr Dawson to have given you a full explanation verbally on a subject which I find he has but slightly mentioned to you. I shall therefore now do it.  When I returned from France, after an absence of 6. or 7. years, I was astonished at the change which I found had taken place in the US. in that time. no more like the same people; their notions, their habits & manners, the course of their commerce, so totally changed that I, who stood in those of 1784. found myself not at all qualified to speak their sentiments, or forward their views in 1790. very soon therefore after entering on the office of Secy. of state I recommended to Genl. Washington to establish as a rule of practice that no person should be continued on a foreign mission beyond an absence of 6. 7. or 8. years. he approved it. on the only subsequent missions which took place in my time the persons appointed were notified that they would not be continued beyond that period. all returned within it except Humphreys. his term was not quite out when Genl. Washington went out of office. the succeeding administration had no rule for any thing. so he continued. immediately on my coming to the administration I wrote to him myself, reminded him of the rule I had communicated to him on his departure, that he had then been absent 11. years, and consequently must return. on this ground solely he was superceded. under these circumstances your appointment was impossible after an absence of 17. years. under any others, I should never fail to give to yourself & the world proofs of my friendship for you, & of my confidence in you. whenever you shall return, you will be sensible in a greater of what I was in a smaller degree, of the change in this nation from what it was when we both left it in 1784. we return like foreigners & like them require a considerable residence here to become Americanized.
The state of political opinion continues to return steadily towards republicanism. to judge from the Opposition papers, a stranger would suppose that a considerable check to it had been produced by certain removals of public officers. but this is not the case. all offices were in the hands of the Federalists. the injustice of having totally excluded Republicans was acknoleged by every man. to have removed one half & to have placed republicans in their stead would have been rigorously just, when it was known that these composed a very great majority of the nation. yet such was their moderation in most of the states that they did not desire it. in these therefore no removals took place but for malversation. in the middle states the contention had been higher, spirits were more sharpened & less accomodating. it was necessary in these to practice a different treatment, and to make a few changes to tranquilize the injured party. a few have been made there & a very few still remain to be made. when this painful operation shall be over, I see nothing else ahead of us which can give uneasiness to any of our citizens or retard that consolidation of sentiment so essential to our happiness & our strength. the tory papers will still find fault with every thing. but these papers are sinking daily from their dissonance with the sentiments of their subscribers, & very few will shortly remain to keep up a solitary & ineffectual barking.
There is no point in which an American long absent from his country wanders so widely from it’s sentiments as on the subject of it’s foreign affairs. we have a perfect horror at every thing like connecting ourselves with the politics of Europe. it would indeed be advantageous to us to have neutral rights established on a broad ground; but no dependence can be placed in any European coalition for that. they have so many other bye-interests of greater weight, that some one or other will always be bought off. to be entangled with them would be a much greater evil than a temporary acquiescence in the false principles which have prevailed. peace is our most important interest, and a recovery from debt. we feel ourselves strong, & daily growing stronger. the census just now concluded shews we have added to our population a third of what it was 10. years ago. this will be a duplication in 23. or 24. years. if we can delay but for a few years the necessity of vindicating the laws of nature on the ocean, we shall be the more sure of doing it with effect. the day is within my time as well as yours when we may say by what laws other nations shall treat us on the sea. and we will say it. in the mean time we wish to let every treaty we have drop off, without renewal. we call in our diplomatic missions, barely keeping up those to the most important nations. there is a strong disposition in our countrymen to discontinue even these; and very possibly it may be done. Consuls will be continued as usual. the interest which European nations feel as well as ourselves in the mutual patronage of commercial intercourse is a sufficient stimulus on both sides to ensure that patronage. a treaty contrary to that interest renders war necessary to get rid of it.
I send this by Chancellor Livingston, named to the Senate the day after I came into office, as our M.P. to France. I have taken care to impress him with the value of your society. you will find him an able and honorable man; unfortunately so deaf that he will have to transact all his business by writing.—you will have known long ago that mr Skipwith is reinstated in his Consulship, as well as some others who had been set aside. I recollect no domestic news interesting to you. your letters to your brother have been regularly transmitted, & I lately forwarded one from him, to be carried you by mr Livingston. present my best respects to our amiable & mutual friend, and accept yourself assurances of my sincere & constant affection.
Th: Jefferson
P.S. I inclose the reciept from the Secretary of state’s office for your vouchers.
